United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1090
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Rogelio Vera-Navarro,                   *
                                        *        [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                         Submitted: June 5, 2003

                              Filed: June 12, 2003
                                   ___________

Before LOKEN, Chief Judge, MORRIS SHEPPARD ARNOLD, and SMITH, Circuit
      Judges.
                              ___________

PER CURIAM.

       Rogelio Vera-Navarro pleaded guilty to illegal reentry following deportation,
in violation of 8 U.S.C. § 1326(a). The district court1 sentenced him to 70 months
imprisonment and 2 years supervised release. On appeal, Mr. Vera-Navarro’s counsel
has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the district court should have granted a downward departure


      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
under U.S.S.G. § 5K2.11, p.s. (lesser harms) and § 5K2.12, p.s. (coercion and duress).
Mr. Vera-Navarro asserts, pro se, that he was never comfortable with his attorney and
felt as if he was “railroaded from the start,” and urges us to reduce his sentence.

      Given the district court’s explicit recognition of its authority to depart, its
decision not to depart is unreviewable. See United States v. Orozco-Rodriguez,
220 F.3d 940, 942 (8th Cir. 2000). Further, any ineffective-assistance argument that
Mr. Vera-Navarro may be trying to raise is not properly before us. See United States
v. Martin, 59 F.3d 767, 771 (8th Cir. 1995).

      Following careful review of the record, see Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no other nonfrivolous issues. Accordingly, the judgment is affirmed.
We also grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-